While I agree that the controlling statute is R.C. 2929.15, I disagree with the majority's reasoning that the trial court was not required to make findings pursuant to R.C. 2929.14 at Ratkosky's second sentencing hearing.  Pursuant to R.C. 2929.15, a sentencing court is required to comply with R.C. 2929.14 prior to the imposition of a prison term for a community control sanction violation.  See State  v. Edmonson (1999),86 Ohio St. 3d 324; State v. Smith (June 14, 1999), Stark App. No. 1998CA00304, unreported; State v. Smith (Sept. 17, 1999), Hamilton App. No. C-980887, unreported; State v. Rohda (Sept. 29, 1999), Henry App. No. 7-99-03, unreported; State v. Taylor (Jan. 29, 2001), Clermont App. No. CA2000-05-036, unreported.
The plain language of the statute provides that the trial court "may impose a prison term on the offender pursuant to section 2929.14 of the Revised Code."  R.C 2929.15(B).  The majority suggests that this reference to R.C. 2929.14 is limited to directing the trial court to select a term of incarceration from the statutorily allowable terms set out in R.C. 2929.14.  The reference in R.C. 2929.15 is to R.C. 2929.14 in its entirety. While the majority's interpretation might make a logical scheme, it is not the one that the legislature provided.  The trial court is not permitted to make piecemeal selections from amongst the dictates in the felony sentencing statutes.
R.C. 2929.14(B) provides:
  if the court imposing a sentence upon an offender for a felony elects or is required to impose a prison term on the offender and if the offender previously has not served a prison term, the court shall impose the shortest prison term authorized for the offense pursuant to division (A) of this section, unless the court finds on the record that the shortest prison term will demean the seriousness of the offender's conduct or will not adequately protect the public from future crime by the offender or others.
  At Ratkosky's second sentencing hearing, the trial court complied with R.C. 2929.14(B) finding "to impose the shortest term would demean the seriousness of the offense and would not adequately protect the public." The trial court made the requisite statutory findings, and therefore, I would affirm the judgment of the trial court.